Citation Nr: 1600463	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-48 934	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent prior to June 4, 2008, in excess of 20 percent from June 4, 2008, and prior to November 18, 2014, and in excess of 40 percent thereafter, for residuals of a compression fracture of the right lumbar spine.

3.  Entitlement to an initial rating in excess of 50 percent prior to July 21, 2015, and in excess of 70 percent thereafter, for major depressive disorder. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 18, 2014. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) from November 18, 2014, forward. 



REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the December 2008 rating decision, the RO, in relevant part, increased the evaluation of the Veteran's service-connected lumbar spine disability from noncompensable to 10 percent disabling, effective September 19, 2007, and denied the petition to reopen the previously denied claim of service connection for residuals of a fracture of the cervical spine.  Thereafter, in an October 2010 rating decision, the RO increased the evaluation of the Veteran's service-connected lumbar spine disability from 10 to 20 percent disabling, effective June 4, 2008.  The Board first considered these issues in January 2011, at which time it reopened the claim of service connection for a cervical spine disability and remanded both that issue and that of a higher rating for the Veteran's service-connected lumbar spine disability.  The Board again considered these issues in July 2014, at which time it remanded for additional development.  Most recently, in a March 2015 rating decision, the RO increased the evaluation of the Veteran's service-connected lumbar spine disability from 20 to 40 percent disabling, effective November 18, 2014.  This was not a full grant of the benefit sought, and the appeal continues.

In the April 2011 rating decision, the RO denied service connection for substance-induced mood disorder with depressive feature and entitlement to a TDIU.  Thereafter, in a September 2015 rating decision, the RO granted service connection for major depressive disorder with an evaluation of 50 percent, effective December 6, 2010, and an evaluation of 70 percent, from July 21, 2015, forward.  This was a full grant of the benefit sought and, as such, the issue of service connection for major depressive disorder is no longer appeal.  The Board, however, notes, that in November 2015, the Veteran submitted a notice of disagreement with regard to the ratings assigned to his depression in the September 2015 rating decision.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The issues of service connection for a cervical spine disability, a higher rating for residuals of a compression fracture of the right lumbar spine, a higher rating for major depressive disorder, and entitlement to a TDIU prior to November 18, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

From November 18, 2014, forward, the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

From November 18, 2014, forward, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are major depressive disorder, currently rated as 70 percent disabling since July 21, 2015; residuals of compression fracture of the right lumbar spine, currently rated as 40 percent disabling since November 18, 2014; and residuals of right ankle fracture, rated as 10 percent disabling since April 30, 1979.  The combined rating for these disabilities is 80 percent.  38 C.F.R. § 4.25.

While the Veteran's combined rating is currently 80 percent, the Board notes that his combined rating has fluctuated during the appeal period.  From June 4, 2008, and prior to December 6, 2010, his combined rating was 30 percent.  From December 6, 2010, and prior to March 12, 2013, his combined rating was 60 percent.  From March 12, 2013, and prior to July 1, 2013, his combined rating was 100 percent (based on a rating of 100 percent under 38 C.F.R. § 4.30 for the Veteran's service-connected lumbar spine disability).  From July 1, 2013, and prior to November 18, 2014, his combined rating was 60 percent.  From November 18, 2014, and prior to July 21, 2015, his combined rating was 70 percent.  Since July 21, 2015, his combined rating is the currently assigned 80 percent.

Based on the above, the Board finds that, since November 18, 2014, the Veteran meets the criteria for consideration for entitlement to a TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  

For a TDIU to be awarded, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran raised the issue of a TDIU in his December 2010 substantive appeal.  He indicated that he had been granted disability benefits from the Social Security Administration based on his back disability and his mood disorder.  

The Veteran has stated that he has been unemployed since December 2008.  See VA form 21-8940 (received in November 2015).  Up until that date and for the previous 15 years, he was employed as president and owner of a marble company.  Id.; see also July 2015 private mental health evaluation report.  He stated that increased pain and mental health problems led him to cut his work scheduled from 30 to 20 hours per week in 2007, but by 2008 the pain and psychological problems had become too much to handle, and he had to close his business.  He indicated that in order to cope with the physical demands of the job he kept a hospital bed at work, but that it stopped being helpful.  The Veteran's highest level of education is tenth grade of high school.  See VA form 21-8940 (received in November 2015).

Records from the Social Security Administration (SSA) indicate that he was determined disabled since March 2009 due to a primary diagnosis of back disorder (disc/degenerative), and a secondary diagnosis of affective/mood disorder.  

The Veteran underwent a November 2014 VA examination of his back.  The VA examiner indicated that the Veteran's service-connected lumbar spine disability impacted his ability to work.  The examiner noted that the Veteran may have back-related limitations with bending, lifting, and carrying objects.  Per the examiner, the Veteran may also need to take frequent breaks, will need to avoid sitting for long periods, will need to use his TENS unit and brace as needed, and will need to be in a safe environment if he is using his seated walker.  While the Board acknowledges the VA examiner's opinion, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In November 2015, the Veteran's representative submitted an evaluation report from a private certified rehabilitation counselor.  The examiner stated that he reviewed procedural and medical documents, and interviewed the Veteran with regard to his educational, military, and vocational history.  The examiner noted that the Veteran did not complete high school and did not pass the GED test, and was therefore eliminated from all job openings requiring a high school diploma or GED.  He concluded that the Veteran was unable to perform sedentary work due to ongoing back issues and associated pain levels.  He noted that the Veteran did not have computer skills or transfer skills that would allow him entry into occupations that do not require a GED and the need to sit or stand as required by his comfort levels.  With regard to the service-connected mental health disability, the author stated that Veteran's depressive disorder limits his ability to carry out detailed instructions, maintain attention and concentration for extended period, and complete a workday and workweek without interruptive depressive symptoms.  Last, the examiner concluded that, from a physical/functional standpoint, the Veteran had reached a point that prevented him from becoming reemployed as a business owner.  In sum, the examiner opined that the Veteran was unemployable.

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given the his education level and prior work experience.  As stated above, he did not complete high school education and worked for 15 years as the owner of a marble installation business, a role that he is no longer able to perform.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities at issue preclude him from obtaining and retaining substantially gainful employment since November 18, 2014.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that his service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted from November 18, 2014, forward.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted from November 18, 2014, forward.


REMAND

The Board regrets the additional delay but a remand is again necessary to safeguard the Veteran's due process right to adequate VA examinations.

Pursuant to the July 2014 Board remand, the Veteran was afforded a new VA examination of his neck in November 2014.  The examiner opined that the Veteran's cervical spine disability was less likely than not related to service.  The examiner's rationale was simply that there was no documented medical evidence of a chronic neck condition related to service.  The Board finds that an adequate opinion is not of record.  As such, an additional opinion is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As requested in the July 2014 Board remand, the examiner should address the Veteran's contention that his current cervical spine disability is related a July 1976 motorcycle accident during service.  In this regard, the examiner should review and discuss the December 2010 report of his private physician, stating that that the Veteran's cervical spine disability was likely due to the in-service injury.  The examiner should also consider and discuss the Veteran's argument that an in-service neck injury is supported by the evidence of record, in particular, October 1976 X-rays of the Veteran's lumbar and cervical spine (noting that the Veteran was wearing a harness), a June 1977 service treatment record (stating that the Veteran injured his C2/C3 a year earlier and noting that he hurt his neck while swimming the day before, diagnosed as a muscle strain), and a July 1979 VA examination (noting the Veteran's report that he suffered a cervical spine fracture at the time of the July 1976 motorcycle accident and was treated with tongs traction for six weeks).  The Board also notes that in-service treatment following the July 1976 motorcycle accident make reference to the Veteran's cervical spine.  Notably, a September 1976 entry appears to note a C3 fracture.  Last, the Veteran submitted a lay statement from the Veteran's mother detailing the Veteran's in-service accident and related treatment, which included placing his neck in tong traction for six weeks and, upon release from hospitalization, using a neck brace and cervical harness for another three months.  On remand, the examiner's opinion should show adequate consideration of this and any other evidence for or against the Veteran's claim.

With regard to the issue of an increased rating for the Veteran's service-connected lumbar spine disability, it remains unclear whether this disability has resulted in neurological manifestations, to include radiculopathy.  In July 2014, the Board found that a prior VA examination was inadequate because it did not discuss the Veteran's history and complaints of neurological symptoms such as pain, numbness, and tingling, and a prior diagnosis of lumbar radiculitis.  See July 2012 brief from the Veteran's representative for a detailed history.  Accordingly, the Board remanded for a new VA examination of the Veteran's lumbar spine.  

The Veteran underwent another VA examination of his back in November 2014.  With regard to radiculopathy, the examiner noted that the Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  She noted severe constant pain and severe paresthesias/dysesthesias in the right lower extremity and mild constant pain in the left lower extremity.  She also noted subjective complaints of burning pain in the right upper thigh medially.  The examiner identified involvement of L4/L5/S1/S2/S3 nerve involvement and noted severe radiculopathy in the right side and mild radiculopathy in the left side.  As to whether the Veteran currently had radiculopathy and, if so, whether it was at least as likely as not related to his service-connected lumbar spine disability, the examiner indicated that she could not resolve the issue without resort to mere speculation.  In her rationale, the examiner noted the Veteran's subjective symptoms in the right lower extremity and a conflicting objective examination showing normal vibration and monofilament with absent temperature sensation in the right lateral knee to toes, and complaints of upper thigh deficit.  Last, she noted that there was no objective medical evidence to support a diagnosis of radiculopathy in the right lower extremity.  

Following the November 2014 VA examination, the RO requested an addendum opinion with regard to whether the Veteran had radiculopathy in the left lower extremity and asking the examiner to specifically comment on the significance, if any, of the Veteran's former complaints of numbness, radiating pain, and tingling throughout VA treatment records and a prior diagnosis of lumbar radiculitis.  In a June 2015 opinion (in Virtual VA), the examiner stated, with regard to the question of left leg radiculopathy, that there was no objective evidence to support a diagnosis of radiculopathy, as objective examination revealed normal vibration and monofilament.  The examiner's opinion focused on the definition of radiculitis and the differences between radiculitis and radiculopathy, as explained by the medical literature; it did not address the significance of the prior complaints of numbness, radicular pain, and tingling, and the prior diagnosis of lumbar radiculitis.

The Board finds that the November 2014 and June 2015 VA opinions are not adequate to determine the current nature and severity of the Veteran's lumbar spine disability.  Neither opinion shows adequate consideration of the Veteran's history and complaints of neurological symptoms such as pain, numbness, and tingling, and the prior diagnosis of lumbar radiculitis, as requested in the July 2014 Board remand.  While the June 2015 VA opinion discussed the differences between radiculitis and radiculopathy, this discussion was in the abstract, without reference to the Veteran's specific disability picture.  Therefore, the opinion remains inadequate, and the prior remand directive was not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board notes that while the examiner concluded that there was no objective evidence of radiculopathy, there is no indication that the examiner considered whether the Veteran has any other neurologic abnormality that would account for his subjective reports of radicular pain.  On remand, the examiner should identify any current neurological abnormality, to include radiculopathy and radiculitis, and provide an opinion as to whether any currently diagnosed neurologic abnormality is related to the Veteran's service, to include as secondary to his service-connected lumbar spine disability.

With respect to the issue of entitlement to a TDIU prior to November 18, 2014, the Board finds that this issue is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issues of a TDIU prior to November 18, 2014, must be deferred until after the outcome of his claim of service connection for a cervical spine disability, and his claim of a higher rating for the lumbar spine disability.

In November 2015, the Veteran submitted a timely notice of disagreement with regard to the September 2015 rating decision, which granted service connection for major depressive disorder with an initial evaluation of 50 percent, effective December 6, 2010, and an evaluation of 70 percent, from July 21, 2015, forward.  VA has not yet provided a statement of the case with regard to these issues.  As such, the Board has no discretion, and a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the November 2014 VA examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's neck condition is etiologically related to his active service?

The examiner should comment on the Veteran's service and post-service medical treatment records and the Veteran's contention that he has a cervical spine disorder as a result of an in-service motorcycle accident and has had continuity of symptomatology.  Specifically, the examiner's attention is directed to the lay statements from the Veteran's mother, the October 1976 service treatment record, July 1979 VA examination, and the December 2010 report from his private physician (opining that the Veteran's neck disability is likely related to service).

(b)  Identify any current neurological disorder, to include radiculopathy or radiculitis.  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed neurological disorder was incurred as a result of disease, injury, or treatment in service?  If not, is it at least as likely as not that any current neurologic disorder has been caused or aggravated (permanently worsened beyond its natural progression) by his service-connected lumbar spine disability?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The opinion should show adequate consideration of any evidence for or against the Veteran's claim, to include his history and complaints of neurological symptoms such as pain, numbness, and tingling, and the prior diagnosis of lumbar radiculitis.  For a detailed history of symptoms and complaints, see July 2012 brief from the Veteran's representative.  See also private medical records received in March 2013 (showing diagnosis of right L3 and L4 radiculitis).

The examiner should provide a detailed rationale for any opinion offered.  This rationale should show adequate consideration of any evidence in favor or against the Veteran's claim.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  Provide the Veteran with a statement of the case on the issue of an increased rating for his service-connected major depressive disorder.  Do not certify these issues to the Board unless a timely substantive appeal is received.

3.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


